Case 5:17-cv-02514-JGB-SHK Document 193-7 Filed 09/27/19 Page 1 of 4 Page ID
                                 #:2359




                   EXHIBIT 7
Case 5:17-cv-02514-JGB-SHK Document 193-7 Filed 09/27/19 Page 2 of 4 Page ID
                                 #:2360
Case 5:17-cv-02514-JGB-SHK Document 193-7 Filed 09/27/19 Page 3 of 4 Page ID
                                 #:2361
Case 5:17-cv-02514-JGB-SHK Document 193-7 Filed 09/27/19 Page 4 of 4 Page ID
                                 #:2362
